Citation Nr: 1232930	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to the award of service connection for posttraumatic stress disorder (PTSD) prior to May 21, 2001.

2.  Entitlement to the award of a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) prior to May 21, 2001.  


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2007 decisions of the St. Petersburg, Florida, Regional Office (RO).

In an April 2010 decision, the Board denied the Veteran's appeal seeking earlier effective date for the award of a TDIU prior to May 21, 2001, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a January 2012 memorandum decision vacated the Board's adjudication of this matter and remanded the appeal for compliance with the Court's order.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a November 2006 rating decision, the RO granted service connection for PTSD, effective May 21, 2001, and deferred adjudication of a TDIU rating.  In an April 2007 rating action, the RO awarded a TDIU rating, effective May21, 2001, the date the service connection was in effect for the Veteran's sole service connected disability of PTSD.  The Veteran filed a timely notice of disagreement and perfected appellate review as to the effective date assigned for the TDIU rating.  

In an April 2010 decision, the Board denied an effective date prior to May 21, 2001, for a TDIU.  The Board found that the November 2006 rating action granting service connection for PTSD was a full grant of the benefit sought and resolved the appeal.  Moreover, give the absence of a notice of disagreement (NOD) with the assigned rating or effective date within the one-year period, the November 2006 rating action was final.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. App. 433, 436 (1997) (holding that an RO's grant of service connection during the appellate process is "a full award of benefits on the appeal initiated by [the first NOD]" and any disagreement with the disability rating or effective date required a separate NOD to place those elements or issues in appellate status).  The Veteran appealed the Board's denial of his TDIU effective date claim to the Court.  

In the January 2012 memorandum decision, the Court held a January 2007 submission from the Veteran, received within one year of the November 2006 rating decision, prevented the November 2006 rating action from becoming final, pursuant to 38 C.F.R. § 3.156(b) (2011).  Moreover, the Court determined that a March 2008 NOD, "liberally read," constituted a timely NOD as to both the underlying effective date for PTSD rendered in the November 2006 RO decision as well as the effective date for TDIU rendered in the April 2007 RO decision.  Accordingly, the Court reversed in part the Board's April 2010 determination, stating the November 2006 RO "decision remains open, and the assigned effective date remains in appellate status."  Id at p. 3.  

Presently, the Veteran's effective claim for a TDIU rating is properly within the Board's jurisdiction but service connection is only in effect for PTSD.  In light of the Court's January 2012, memorandum decision and as discussed below, the Board must remand the PTSD effective date claim and adjudication of this matter may impact the TDIU properly within the Board's jurisdiction.  Thus, these issues are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011); Vargas-Gonzales v. West, 12 Vet. App. 321, 328 (1999).  Thus, any adjudication of the TDIU claim premature is at this juncture and the matter must be remanded.  

The January 2012 Court memorandum decision determined that the Veteran's March 2008 submission to be a timely NOD to the effective date assigned for the award of service connection for PTSD in the November 2006.  Accordingly, the RO must issue an appropriate SOC and this has not been accomplished.  Under the circumstances, the Board is without discretion and is obligated to remand the above matter to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2011).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO must issue to the Veteran and his attorney an appropriate Statement of the Case (SOC) addressing entitlement to an effective date prior to May 21, 2001, for the award of service connection for PTSD.  This SOC should also provide the Veteran and his attorney notification of the need to file a timely Substantive Appeal to perfect appellate review of the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.

2.  Then, readjudicate the TDIU effective date appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

